DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
                                                         Status of claims
Claims 14, 17, 20, 21 and 24-26 as amended and new claims 28-34 as filed on 6/30/2021 are under examination in the instant office action.
Claims 1-13, 15, 16, 18, 19, 22 and 23 were canceled by Applicants. 
Claim 27 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2017. 
In response to the office action, please, cancel non-elected, withdrawn and non-examined claim 27. 
Specification
The disclosure is objected to because of the following informalities: 
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 20, 21, 24-26 as amended and new claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (World J Microbiol Biotechnol 2007, 23, pages 1233-1238), US 2010/0303989 (Brooks et al) and US 7,179,930 (Bhaskaran et al).
The reference by Wu et al discloses a method for producing storage stable micro-algal biomass metabolites including oxidation-sensitive carotenoid lutein (see table 2), by microalgae Chlorella. The cited method of Wu comprises steps of: 
a) first step of fermenting the microalgae in a “batch mode” in a fermenter under heterotrophic condition (page 1234, col.1, lines 10-11 from the bottom of the page) in a culture medium (claimed “culture phase”) comprising glucose (page 1234, col.1, line 4); 
b) then second step of continuing fermentation of biomass under heterotrophic conditions in a “fed-batch” mode FB2 in the same fermenter (page 1234, col.1, lines 10-11 from the bottom of the page), wherein “continuously supplying” of glucose with a low feeding rate, as provided for FB2 cultivation, is selected so that residual content of glucose is nearly or about zero for cultivation period for up to 120-140 hours (see figure 2b, wherein glucose amount, as presented by triangle symbol, at near zero value at zero time);
 c) step of drying biomass; and 
d) storing biomass after drying for at least some period (page 1234 section “analytical methods”). 
In the cited method Chlorella is Chlorella pyrenoidosa. But the claimed Chlorella sorokiniana is a generic representative of genus Chlorella that is suitable for heterotrophic fermentation and that would produce the same metabolites in view of specification (see specification page 4, lines 17-19 and page 5, lines 13-17). Moreover, Chlorella pyrenoidosa is a former name of Chlorella sorokiniana as evidenced by on line catalogue of algal collection UTEX at least with regard to some representatives including strain UTEX 1663.   
Thus, the cited method and the claimed method would obviously be considered by one of skill in the art as substantially the same and/or as obvious variants because both methods are based on heterotrophic culturing microalga Chlorella in a glucose 
In view of specification the claimed method provides for 80 g/L of microalga biomass (page 11, line 3) with lutein contents of 2100 mg/kg (page 12, table). The cited method provides for the microalga biomass of 70.6 g/L and lutein contents 177.6 mg/L (see page 1236, col. 2, line 3; or figure 2b); thus, providing for biomass with “oxidation sensitive” lutein content of 2.5mg/g or 2500mg/kg which is same or comparable to the Applicant’s amounts of lutein-containing biomass as indented for storage (page 12, table). Therefore, when residual glucose is kept nearly zero or at about zero during a glucose-limited continuous fed-batch heterotrophic fermentation as disclosed by Wu, the final effect with regard to the final biomass product is the same as taught by Wu and as claimed and/or disclosed by Applicant. 
Although the cited reference by WU does not explicitly recognize and/or state for how long biomass lutein and/or carotenoids were stored and remained stable after drying the biomass, the cited method of WU comprises steps of drying biomass and measuring lutein amounts upon at least some period of storage or a hold before measuring lutein. 
Moreover, lutein is recognized as being storage stable in the presence of fatty acids, and the final microalga biomass obtained by the method of Wu comprises fatty acids. For example: the cited US 7,179,930 (Bhaskaran et al) teaches that lutein in a mixture with fatty acids remain stable beyond 6 months (col. 7, lines 55-65); and the dried microalgae biomass comprise mixtures of naturally present metabolites including lutein and fatty acids and vitamins (see Brooks par. 0148 and 0152, 0202).  

	Thus, as applied to claims 14, 25, 26, 29 and 30, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited reference. Therefore, the claims are properly rejected under 35 USC § 103.
As applied to claim 17, no additional materials are added for drying and/or storing of the microalgae biomass in the method of Wu. The dry algal biomass contains lutein as well fatty acids and vitamins (see Brooks par. 0148 and 0152, 0202) that provide for storage stabilizing effects. 
As applied to claims 20 and 21, the reference by Wu et al teaches that for improving carotenoid or lutein production by heterotrophic Chlorella fed-batch cultures the glucose feeding rates are about 5 g/L/Hr. For example: see page 1234, col. 2, par. 3; wherein the glucose-containing solution 417g/L had feeding profile 0.0123 /hr; and this type of feeding would have a rate of about 5 g/l/hr (417x0.0123) as encompassed by the claims.

As applied to claims 28, 31 and 32, the cited method by Wu comprises step of drying biomass. But the cited reference is silent about what is amount of dry matter in algal biomass with beneficial ingredients including lutein. However, the cited US 2010/0303989 (Brooks et al) teaches that algal biomass is commonly dried to less     than 3-5% of moisture (par. 0158-160) as intended to provide algal biomass with beneficial ingredients including lutein, fatty acids, vitamins. 
Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited reference. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 14, 17, 20, 21, 24-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (World J Microbiol BIotechnol 2007, 23, pages 1233-1238), US 2010/0303989 (Brooks et al) and US 7,179,930 (Bhaskaran et al) as applied to claims 14, 17, 20, 21, 24-26 and 28-32 above, and further in view of US 5,001,059 (Skatrud et al).
The cited references by Wu et al, US 2010/0303989 (Brooks et al) and US 7,179,930 (Bhaskaran et al) as above. 
The cited references are silent about the use of specific strain UTEX 1663.
However, this strain has been known and used for fermentations including 2 stages such as first carbon source rich batch stage till carbon source (glucose) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use strain UTEX 1663 in the method of WU with a reasonable expectation of success in producing various microalgae metabolites because it is known that various microalga Chlorella including Chlorella sorokiniana including strain UTEX 1663 are cultured under heterotrophic conditions for production of oxidation-sensitive metabolites including fatty acids, carotenoids, lutein, ascorbic acid  and because it is known that fermentation for secondary metabolites commonly include 2 stages including carbon rich batch stage followed by carbon depleted or carbon deficient fed batch stage. Thus, one of skill in the art is free to select components or specific strains available and suggested by the prior art. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/30/2021 have been fully considered but, as a whole, they are not found persuasive. 
With regard to the claim rejection under 35 U.S.C. 103 Applicants’ main arguments are based on the disclosure and teaching by the primary reference by WU  (World J Microbiol BIotechnol 2007, 23, pages 1233-1238) and Applicants argue: 
1) that the cited reference by WU does not recognize that the final biomass produced by the cited method comprises storage stable metabolites such as carotenoids or lutein that remain stable for 14 months at the level at least 65% or at least 20% respectively; 
2) that Applicant demonstrated unexpected superior results as disclosed in the specification table on page 12; and 
3) that the cited method of WU is not the same as claimed with regard to the biomass and its amount at the beginning of second stage.  
The arguments are not found persuasive as a whole with regard to the invention as claimed. 
Although the cited reference by WU does not explicitly recognize and/or state for how long biomass lutein and/or carotenoids were stored and remained stable after drying the biomass, the cited method of WU comprises steps of drying biomass and measuring lutein amounts upon at least some period of storage or a hold before measuring lutein. The claimed method is generic with regard to conditions of storage including at least temperature, or presence of moisture or of oxygen or else. Thus, the distinction over the state of the prior art is not clear because lutein is recognized to be storage stable in the presence of fatty acids, and the final microalga biomass obtained by the method of Wu comprises  fatty acids. For example: the cited US 7,179,930 (Bhaskaran et al) teaches that lutein in a mixture with fatty acids remain stable beyond 6 
With respect to the Applicants’ disclosure in the specification table (page 12), it is noted that showing of unexpected effects is based on the specific conditions used. But Applicants’ argument fails to underline what are specific conditions or steps that provided for effects as argued and as disclosed. Some of the instant claims are drawn to the use of specific strain UTEX 1663; and this strain was used in the Applicants’ method leading to the showing of the specification table (page 12 and page 8, line 35). The strain appears to be commercially available; and in the on-line catalogue of UTEX it is described as being formerly identified/named as Chlorella pyrenoidosa (presently Chlorella sorokiniana) which is the same alga species as in the method of the cited reference by WU. Thus, even if the argument would be that the unexpected results are strain specific effects, the cited method of WU provides for the same or identical biomass comprising same storage stable metabolites because the same biological species (disclosed Chlorella pyrenoidosa is same as claimed Chlorella sorokiniana) is cultured under same conditions including a carbon source rich batch stage followed by 
With regard to the differences of the fermentation method described by WU Applicants argue that the claimed method is a 2-stage method but the cited method is different because in the cited method a carbon source rich batch fermentation and a carbon source deficient fed-batch fermentation are two separate fermentations since the disclosed figure 2-b shows that the second fermentation (carbon source deficient fed-batch fermentation) starts with zero amount of biomass. This argument is not found persuasive because clearly any fermentation cannot start with a zero amount of biomass; and any fermentation must start with at least some biomass inoculum. In the cited method the inoculum is grown on a carbon rich medium as a batch culture (page 1234, col. 1, section “materials and methods”) as it is required for the first stage of claimed method. The claimed method is not limited to amount of biomass or biomass density at the end of first batch stage. Thus, even if the cited method of WU might be practiced in two separate fermentation containers, the differences in the methods as a whole cannot be established as argued and as claimed. The claimed method is not limited to how biomass or inoculum is made or pre-conditioned before second carbon source deficient stage. As a whole, the cited reference by Wu explicitly teaches that the fed-batch fermentation with limited glucose is more suitable for efficient production of lutein that the batch fermentation (see abstract).
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Vera Afremova
September 29, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653